Name: Commission Regulation (EEC) No 3158/86 of 16 October 1986 amending Regulation (EEC) No 1767/82 to cover importation of Vacherin Mont d' Or cheese from Switzerland
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 294/ 10 Official Journal of the European Communities 17. 10 . 86 COMMISSION REGULATION (EEC) No 3158/86 of 16 October 1986 amending Regulation (EEC) No 1767/82 to cover importation of Vacherin Mont d'Or cheese from Switzerland Whereas Finland has given notice that its issuing agency is no longer the 'Maiototaloustuotteiden Tarkastuslaitos' but the 'Valtion Maitovalmisteiden Tarkastuslaitos' ; whereas, therefore, the abovementioned entry has to be changed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 14 (7) thereof, Whereas following the supplementary agreements between the EEC and the EFTA countries Council Regu ­ lation (EEC) No 2915/79 of 18 December 1979 determi ­ ning the groups of products and the special provisions for calculating levies on milk and milk products and amen ­ ding Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 3129/86 (4), classifies exceptionally Vacherin Mont d'Or cheese under subheading 04.04 A of the Common Customs Tariff ; whereas Annexes I , III and IV of Commission Regulation (EEC) No 1767/82 of 1 July 1982 laying down detailed rules for applying specific import levies on certain milk products (*), as last amended by Regulation (EEC) No 778/86 (*), should therefore be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1767/82 is amended as indicated in the Annex. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply with effect from 1 September 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 October 1986 . For the Commission Frans ANDRIESSEN Vice-President (') JO No L 148 , 28 . 6 . 1968 , p. 13 . (2) JO No L 119, 8 . 5 . 1986, p. 19 . 3) JO No L 329 , 24 . 12. 1979, p. 1 . (4) JO No L 292, 16 . 10 . 1986, p . 3 . Is) JO No L 196, 5 . 7 . 1982, p . 1 . (6) JO No L 73 , 18 . 3 . 1986, p . 21 . 17. 10 . 86 Official Journal of the European Communities No L 294/ 11 ANNEX 1 . At (a) and (b) of Annex I the descriptions shall read as follows : 'CCT heading No Description Countryof origin Import levy in ECU per 100 kg weight a) ex 04.04 A Emmental , Gruyere, Sbrinz, Appenzell, Vacherin fribougeois, Vacherin, Mont d'Or and Tete de moine, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least 1 8 days in the case of Vacherin Mont d'Or, two months in the case of Vacherin fribourgeois and at least three months in the case of the others :  whole cheeses with rind (') (a), of a free-at-frontier value (2) of not less than 362,88 ECU but less than 387,06 ECU per 100 kg net weight,  pieces packed in vacuum or in inert gas, with rind (') (a) on at least one side, of a net weight of not less than 1 kg but less than 5 kg and of a free-at ­ frontier value (2) of not less than 387,06 ECU but less than 411,24 ECU per 100 kg net weight Switzerland 18,13 b) ex 04.04 A Emmental , Gruyere, Sbrinz, Appenzell , Vacherin fribourgeois , Vacherin Mont d'Or and Tete de Moine, not grated or powdered, of a minimum fat content of 45 % by weight, in the dry matter, matured for at least 18 days in the case of Vacherin Mont d'Or, two months in the case of Vacherin fribourgeois , and at least three months in the case of the others :  whole cheeses with rind (') (a), of a free-at-frontier value (2), not less than 387,06 ECU per 100 kg net weight,  pieces packed in vacuum or in inert gas (3), with rind (') (a) on at least one side , of a net weight of not less than 1 kg and of a free-at-frontier value (2) not less than 411,24 ECU per 100 kg net weight,  pieces packed in vacuum or in inert gas (3), of a net weight not exceeding 450 g and of a free-at-frontier value (2) of not less than 445,09 ECU per 100 kg net weight Switzerland 9,07' 2 . At point (a) of Note ( 1 ) to Annex I the following indent is added : '  Vacherin Mont d'Or : not less than 0,500 kg but not more than 3 kg inclusive.' 3 . The first part of section B of Annex III shall read : 'B. As regards Emmentaler, Gruyere, Sbrinz, Bergkase , Appenzell , Vacherin Mont d'Or, Vacherin fribour ­ geois or Tete de Moine cheese falling within subheading 04.04 A of the Common Customs Tariff : 1 . Box 7 by specifying, as appropriate , 'Emmentaler cheese , 'Vacherin Mont d Or cheese , 'GruyÃ ¨re cheese', 'Sbrinz cheese', 'Bergkase cheese', 'Appenzell cheese', 'Vacherin fribourgeois cheese' or TÃ ªte de Moine cheese' and, as appropriate,  'in whole cheeses, with rind ,  'in pieces packed in vacuum or in inert gas, with rind on at least one side, and of a weight of not less than 1 kg but less than 5 kg',  'in pieces packed in vacuum or in inert gas, with rind on at least one side, and of a net weight of not less than 1 kg',  'in pieces packed in vacuum or in inert gas, of a net weight not exceeding 450 g', The remainder of the section is unchanged. No L 294/ 12 Official Journal of the European Communities 17. 10 . 86 4. In Annex IV the descriptions in the third column are, for Switzerland, supplemented as follows : 'Switzerland 04.04 B I a) Special milk for infants Office federal de l'agriculture du dÃ ©parte ­ ment federal de l'Ã ©conomie publique Berne 04.04 A Appenzell Office commercial pour le fromage d'Appenzell Saint-Gallen 04.04 A Emmental, Gruyere, Sbrinz Union suisse du commerce de fromage SA Berne 04.04 A Vacherin fribourgeois, Vacherin Mont d'Or, Tete de moine Societe suisse des fabricants de fromage a pate molle et mi-dure SFPM Berne 04.04 B Glaris herb cheese Chambre de commerce glaronaise et Societe suisse des fabricants de fromage aux herbes a r. 1 . Glaris 04.04 D Processed cheese Union suisse du commerce de fromage SA Berne 04.04 E I b) 2 Tilsit Centrale suisse du Commerce du Tilsit and Office federal de l'agriculture du dÃ ©parte ­ ment federal de l'Ã ©conomie publique Weinfelden Berne' 5 . In Annex IV, under the heading Finland in the column, entitled Name of issuing agency, 'Maitotaloustu ­ otteiden Tarkastuslaitos' is hereby replaced by 'Valtion Maitovalmisteiden Tarkastuslaitos'.